TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 11, 2022



                                     NO. 03-20-00132-CR


                             Kenneth Wayne Acy, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.